DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/012,248 in view of Vasil et al (US 2020/0269511). 
Regarding claims 1-20 of the instant application and copending application,  both inventions are directed towards a method, medium and system for 3D printer management comprising receiving a request to print, applying a model to the object to determine a classification, comparing the classification object against a list and determining whether or not the request is allowed. 
However, the copending application fails to disclose but Vasil et al discloses allowing the object to print at the 3D printer, see for example [0037]. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of the copending application to achieve the instant application as in checking whether or not a print is allowed and then printing it allows for the system to complete the requested job. Thus the modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasil et al (US2020/0269511) in view of Nilsson (US2014/283104).
Regarding claims 1, 8 and 15, Vasil et al discloses a method for 3D printer management, a non-transitory, computer-readable medium comprising instructions that are executed by a processor to perform stages for 3D printer management, and a system for 3D printer management, comprising: a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions to perform stages comprising [0049-0050]:
applying a model to the object to determine a classification, wherein the model is trained by machine learning and the classification is based on shape information of the object [0007, 0048, 0006];
Please note that in this example the “geometry” or shape information may be checked utilizing a machine learning model. 
determining whether to allow the request by comparing the classification against a list, wherein the list is a whitelist or a blacklist 0007. 0034, 0037];
Please note that in this example a white or black list may be used to determine if the print is allowed. 
 in an instance where the request is allowed, printing the object at the 3D printer [0037];
Please note that if the print is on the whitelist it is allowed to be printed. 
However, Vasil et al does not expressly disclose but Nilsson discloses:
receiving, at a print server from a user device, a request to print an object at a 3D printer [0101];
Please note that in this example a request to render a 3D print may be made.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vasil et al by requesting a print job, for the purpose of allowing users to print required items, based upon the beneficial teachings provided by Nilsson, see for example [0101].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 3, 10, and 17, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al further discloses wherein the list is the blacklist and is received at the print server from a management server [0030];
Please note that in this example the lists may be sent to system components used to implement the system. 
Regarding claim 4, 11, and 18, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al further discloses wherein the classification represents an object type, wherein the whitelist includes allowed object types, and wherein the blacklist includes disallowed object types [0007];
Please note that in this example specific geometries or shapes may be placed on the white or black lists. 
Regarding claim 5, 12, and 19, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al further discloses wherein the model identifies similarity to a design patent, and wherein the list is the blacklist that disallows matching design patents [0007];
Please note that in this example specific geometries or shapes may be placed on the white or black lists. 
Regarding claim 6, 13, and 20, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al further discloses wherein the model includes a first model for identifying object types and a second model for identifying similarity to design patents [0007];
Please note that in this example specific geometries or shapes may be placed on the white or black lists. 
Regarding claim 7 and 14, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al does not expressly disclose but Nilsson further discloses that in an instance where the request is denied, sending an alert to an administrator that identifies the classification of the object [0009, 0010, 0042, 0075];
Please note that in this example when a request isn’t allowed the appropriate person may be notified to alert of the denial. 
The motivation to combine is the same as disclosed in point (14). 
Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasil et al (US2020/0269511) in view of Nilsson (US2014/283104) and in further view of Mack (What is Whitelisting and How Should You Implement It?). 
Regarding claim 2, 9, and 16, Vasil et al and Nilsson disclose all the limitations of claims 1, 8, and 15. Vasil et al and Nilsson do not expressly disclose but Mack further discloses wherein the list is the whitelist and corresponds to an organizational group of an enterprise, the user device being associated with that organizational group, wherein different organizational groups have different whitelists (page 2 “What is Whitelist”).
Please note that in this example, a whitelist may be utilized that is tailor-made such that the administrator may create and select different groups that are allowed different access to system settings. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vasil et al and Nilsson by implementing admin specific whitelists, for the purpose of reducing unwanted behavior, based upon the beneficial teachings provided by Mack, see for example [“What is Whitelist”].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oligschlaeger et al (US 2020/0326683) discloses a system for secure 3D printing. The 3D printer contains encrypted printing instructions and computer code for receiving a plurality of cryptographic keys unique to the 3D printer and pertaining to a particular 3-dimensional object, decrypting encrypted printing instructions for printing the particular 3-dimensional object, and performing the decrypted printing instructions to print the particular 3-dimensional object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436